United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     May 14, 2003
                         FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                                No. 02-20782
                              c/w No. 02-40782
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                          AARON GOMEZ-JUAREZ,

                                                     Defendant-Appellant.

                           --------------------
             Appeals from the United States District Court
                   for the Southern District of Texas
                         USDC No. H-98-CR-37-ALL
                        USDC No. L:01-CR-1394-ALL
                           --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aaron     Gomez-Juarez     appeals     his   guilty-plea    conviction

for violation of 8 U.S.C. § 1326 for illegal reentry into the

United States after deportation subsequent to an aggravated felony

conviction and the revocation of his supervised release for a prior

illegal reentry conviction based on his recent conviction for

illegal reentry. With respect to both illegal reentry convictions,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20782
                         c/w No. 02-40782
                                -2-

Gomez-Juarez argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

     Gomez-Juarez cannot challenge his first conviction through a

challenge of revocation of his supervised release, and therefore we

need not consider his argument related to that conviction.   United

States v. Moody, 277 F.3d 719, 721 (5th Cir. 2001).   His challenge

of the constitutionality of his second conviction is timely, as it

is raised on direct appeal.   Regardless, Gomez-Juarez acknowledges

that his attack is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 226-27 (1998), and that he is entitled to no

relief.   United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000).

     AFFIRMED.